Title: From George Washington to Brigadier General John Fellows, 24 July 1780
From: Washington, George
To: Fellows, John


					
						Sir
						Head Quarters Bergen County 24 July 1780
					
					I am just now favd with yours of the 22d. I had, previous to the Receipt of it, been informed by Genl Howe that the Militia from New Hampshire and Massachusetts were beginning to come in to Claverac and that there were no Magazines formed there for their subsistence. Upon this I desired him to order them down to Fishkill as fast as they arrived, but immediately to throw such a supply into Claverac as would serve them the short time they were to halt there. I do not believe that the difficulties you have met with on the score of provision have been owing to any other causes than that general derangement which had pervaded all our departments, and which will not be again be put into proper train untill the supplies demanded of the States come in regularly and fully—I have again repeated my request to Genl Howe and have written to Colo. Hay the purchasing Agent for the State of New York to make every preparation in his power for the reception of the Levies at Claverac—I therefore hope that matters will in a little time be put upon a better footing. I do not know how it has happened that the State of New Hampshire made no provision for their troops further than Worcester, as Claverac was assigned for their place of rendezvous. I am &.
				